NO. 07-06-0186-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 9, 2006

______________________________



ROBERT EARL PATTERSON, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 108
th
 DISTRICT COURT OF POTTER COUNTY;



NO. 52,286-E; HONORABLE ABE LOPEZ, JUDGE

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Pursuant to a plea of guilty, appellant Robert Earl Patterson was convicted of possession of a controlled substance, enhanced.  Proceeding 
pro se
, appellant filed notice of appeal challenging the conviction.

We have received a certification of right of appeal by which the trial court certified that the underlying case was a plea-bargain case with no right of appeal.  By letter, dated July 12, 2006, this Court notified appellant that the certification indicated that he had no right of appeal.  In this letter, we further notified appellant that the appeal was subject to dismissal unless he provided this Court with an amended certification providing that he has the right of appeal or otherwise demonstrates that there exists other grounds for continuing the appeal by August 1, 2006.  
See
 
Tex. R. App. P.
 25.2(a)(2), (d); 
Stowe v. State
, 124 S.W.3d 228, 232 (Tex.App.–El Paso 2003, no pet.).  No amended certification reflecting a right to appeal has been filed and appellant has failed to demonstrate other grounds for continuing the appeal. 

Therefore, the appeal is dismissed.



Mackey K. Hancock

         Justice









Do not publish.